PD-0481-15
                                                                    COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                  Transmitted 5/28/2015 10:08:15 AM
                                                                     Accepted 5/28/2015 3:58:35 PM
                                                                                     ABEL ACOSTA
                                NO. PD-0481-15                                               CLERK



                 COURT OF CRIMINAL APPEALS OF TEXAS




RUBEN GARCES,                                     Appellant

v.

THE STATE OF TEXAS,


                     On Appeal from the 118th District Court
                          of Glasscock County, Texas
                     Cause No. 432 (Hon. D. Timothy Yeats)

                                       and

May 28, 2015                  NO. 11-13-00085-CR

                                      from

     THE COURT OF APPEALS FOR THE ELEVENTH JUDICIAL DISTRICT
                           EASTLAND, TEXAS

      APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE
            PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       Counsel for Appellant Garces   initiated a draft envelope for filing the PDR

in the instant cause with efiletexas.gov prior to midnight on the 27th day of May,

2015, the extended due date, but his computer froze and counsel had to re-open it.
Consequently, the envelope reflects filing at twenty-four (24) seconds after

midnight on May 28, 2015.

       Accordingly, counsel comes hat in hand and prays for a one (1) day

extension, which would make the Petition for Discretionary Review due on May

28, 2015. This is the second extension request for filing Appellant’s Petition for

Discretionary Review. (P.S. The draft envelope for the PDR reflects only service to

the State Prosecuting Attorney, but the undersigned e-mailed it to the Glasscock

County D.A. at hardy.wilkerson@howardcountytx.com.)


                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant prays this Court

enters an order extending the deadline for filing his Petition for Discretionary

Review for one (1) day.

                                 Respectfully Submitted,


                              /s/Rick Dunbar________________
                              FREDERICK DUNBAR
                              GALBREATH LAW FIRM
                              rick@galbreathlawfirm.com
                              Texas Bar No. 24025336
                              4542 Loop 322
                              Suite 102
                              Abilene, Texas 79602
                              Telephone: 325/437.7000
                              Facsimile: 325/437.7007
                          CERTIFICATE OF SERVICE

                                                                                     2
      I hereby certify that on this 28th day of May, 2015, a true and correct copy
of the above and foregoing was forwarded all counsel of record in a manner
consistent with the requirements of the law.



                                            /s/Rick Dunbar________________
                                            Rick Dunbar

                     CERTIFICATE OF COMPLIANCE

     According to the word count of the undersigned’s word processor, this
document has 308 words. This document in therefore compliant.



                                            /s/Rick Dunbar________________
                                            Rick Dunbar




                                                                                3